Mr. Chiee Justice Hernández
delivered the opinion of the court.
Ramón Torres Ortiz, married to Adelfa Verdesia, instituted proceedings in the District Court of Ponce to establish the ownership of a property of 201 acres of land in the ward of Cacaos of the municipality of Barros. The said court adjudged a dominion title to the property in favor of Ramón *847Torrees Ortiz in a judgment of March 28, 1919, and ordered that it be recorded in the registry of property, hut the Registrar of Caguas refused to record it on April 11, following, on the ground that the property was acquired by Ramón Torres Ortiz part!y by purchase during his wedlock with Adelfa Verdesia and partly by inheritance from his parents, Máximo Torres and Soledad Ortiz, the result being that the property sought to be recorded was a consolidation of a property belonging to the conjugal partnership and a separate property of one of the spouses.
An appeal has been taken to this court from that decision.
The judgment of the District Court of Ponce shows that of the 201 acres of the property in question 35 acres were inherited by Ramón Torres Ortiz from his parents, Máximo Torres and Soledad Ortiz, and the remainder was acquired by purchase during the existence of the conjugal partnership composed of’ the spouses Ramón Torres Ortiz and Adelfa Verdesia.
This being so, the case is governed by article 61 of the Regulations for the Execution of the Mortgage Law, according to which in order that several properties may be recorded in the registry of property under one number and as one single property it is indispensable that the said properties belong to one sole owner or to several owners pro indiviso, that is, that each of the different persons who wish to consolidate the properties must have a joint ownership in each of the properties to be consolidated. Durán at al. v. The Registrar, 20 P. R. R. 138.
Counsel for the appellant maintains that it is not sought to consolidate several properties, but to record one property. But that contention is inadmissible in a case like this in which the property to be recorded is a property formed by the consolidation of several properties of a different legal character.
If the. record which has been refused should be made, it would not comply with the. requirements provided by law *848for the protection of third persons, for even if the title should state the source of the different parts of the property, it would he impossible to know which part belongs to the conjugal partnership and which to the husband. See also P. R. Leaf Tobacco Co. v. Registrar of Property, 20 P. R. R. 374, and Muñoz v. Registrar of Caguas, 25 P. R. R. 786.
The decision appealed from must be

Affirmed.

Justices Wolf, del Toro and Aldrey concurred.
Mr. Justice Hutchison dissented.